                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


VINCENT LOMAX,

                 Plaintiff,

                 v.                                           CASE NO. 18-3263-SAC

DEREK SCHMIDT, et al.,

                 Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

        Plaintiff Vincent Lomax is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

the opportunity to file an amended complaint to cure the deficiencies. The Court will grant

Plaintiff leave to proceed in forma pauperis based on his prisoner account statement submitted at

Doc. 3. His account shows insufficient funds to submit an initial partial filing fee.

I. Nature of the Matter before the Court

        Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. At the time of

filing, Plaintiff was housed at the Crawford County Jail in Girard, Kansas. Plaintiff alleges a

conspiracy and a violation of his civil rights “arising out of the illegal restraint and false

imprisonment of Plaintiff(s) by Defendants.” (Doc. 1, at 3.) Plaintiff alleges “presumptive

violations of Plaintiff(s) probationary sentences that occurred after said probations had expired.”

Id. Plaintiff alleges he was incarcerated for probation violations after his probation had expired.

Id. at 8.   Plaintiff also references “Plaintiff[s]” throughout his Complaint and seeks class

certification.


                                                 1
       Plaintiff names as Defendants:      Derek Schmidt, Kansas Attorney General; Stephen

Phillips, Assistant Attorney General; Crawford County, Kansas; Michael Gayoso, Jr, Crawford

County Attorney; Reina Probert, Deputy Crawford County Attorney; Kurtis Loy, Crawford

County District Judge; Beth Emmert, Probation Officer; Tresa Miller, Probation Officer; and

(fnu) Doe 1–20. Plaintiff seeks class certification, $100 million in damages, $900 million in

punitive damages, and declaratory and injunctive relief.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).



                                                2
        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it



                                                   3
innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

        1. Immunities

                A. Eleventh Amendment Immunity

        Plaintiff sues all defendants in their official capacity. An official-capacity suit is

another way of pleading an action against the governmental entity itself. Kentucky v.

Graham, 473 U.S. 159, 165 (1985). “When a suit alleges a claim against a state official

in his official capacity, the real party in interest in the case is the state, and the state may

raise the defense of sovereign immunity under the Eleventh Amendment.” Callahan v.

Poppell, 471 F.3d 1155, 1158 (10th Cir. 2006) (quotation omitted). Sovereign immunity

generally bars actions in federal court for damages against state officials acting in their

official capacities. Harris v. Owens, 264 F.3d 1282, 1289 (10th Cir. 2001). It is well

established that Congress did not abrogate the states’ sovereign immunity when it enacted

§ 1983. Quern v. Jordan, 440 U.S. 332, 338–45 (1979); Ruiz v. McDonnell, 299 F.3d

1173, 1181 (10th Cir. 2002).

        The bar also applies when the entity is an arm or instrumentality of a state.

Sturdevant v. Paulsen, 218 F.3d 1160, 1164 (10th Cir. 2000). In determining whether an

entity is an instrumentality or arm of the state for purposes of Eleventh Amendment

immunity, the Tenth Circuit has established a two-part inquiry, requiring an examination

of:   (1) “the degree of autonomy given to the agency, as determined by the

characterization of the agency by state law and the extent of guidance and control



                                                   4
exercised by the state,” and (2) “the extent of financing the agency receives independent

of the state treasury and its ability to provide for its own financing.” Duke v. Grady Mun.

Sch., 127 F.3d 972, 974 (10th Cir. 1997) (citations omitted). “The governmental entity is

immune from suit if the money judgment sought is to be satisfied out of the state

treasury.” Id. (citations omitted).

       Kansas state law clearly characterizes the district courts as arms of the state

government—part of a unified judicial branch along with the Kansas Supreme Court and

Kansas Court of Appeals. Wilkins v. Skiles, No. 02–3190, 2005 WL 627962, at *4 (D.

Kan. March 4, 2005); see generally, KAN. CONST. art 3. The legislature defines “state

agency,” for purposes of the state workers’ compensation fund, as “the state, or any

department or agency of the state, but not including . . . the district court with regard to

district court officers or employees whose total salary is payable by counties.”

K.S.A. 44–575(a).     The only court personnel who are not included in the judicial

personnel pay system, and are instead paid by the county, are county auditors, coroners,

court trustees and personnel in each trustee’s office, and personnel performing services in

adult or juvenile detention or correctional facilities. K.S.A. 20–162(a), (b). District court

judges are state officials. Schroeder v. Kochanowski, 311 F. Supp. 2d 1241, 1256 (D.

Kan. 2004), see also Sigg v. Dist. Court of Allen Cty., Kan., No. 11-2625-JTM, 2012 WL

941144, at *4 (D. Kan. March 20, 2012) (district court judge is a state official and official

capacity claims against judge for money damages are barred).              A county district

attorney’s office, “to the extent that it is an entity that can be sued, is a branch or agency

of the state under applicable law and, therefore, is also immune under the Eleventh

Amendment.” Collins v. McClain, 207 F. Supp. 2d 1260, 1263 (D. Kan. 2002) (citations



                                                  5
omitted); see also White v. Blackwell, 343 F. App’x 341, 342 (10th Cir. 2009) (damage

claim against county prosecutor in her official capacity barred by Eleventh Amendment

immunity); McCormick v. Bd. of Cty. Comm’rs of Shawnee Cty., 24 P.3d 739, 746 (Kan.

Ct. App. 2001) (“In Kansas, district attorneys are officers of the State.”).

       The official capacity claims against the state officials for monetary damages are

barred by sovereign immunity. Furthermore, state officers acting in their official capacity

are not considered “persons” against whom a claim for damages can be brought under

§ 1983. Will v. Mich. Dept. of State Police, 491 U.S. 58, 71 (1989).

               B. Personal Immunity

               1. State District Court Judge

       The state court judge is entitled to personal immunity. “Personal immunities . . . are

immunities derived from common law which attach to certain governmental officials in order

that they not be inhibited from ‘proper performance of their duties.’” Russ v. Uppah, 972 F.2d

300, 302–03 (10th Cir. 1992) (citing Forrester v. White, 484 U.S. 219, 223, 225 (1988)).

       Plaintiff’s claims against the state court judge should be dismissed on the basis of judicial

immunity. A state judge is absolutely immune from § 1983 liability except when the judge acts

“in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)

(articulating broad immunity rule that a “judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority . . . .”); Hunt

v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994). Only actions taken outside a judge’s judicial

capacity will deprive the judge of judicial immunity. Stump, 435 U.S. at 356–57. Plaintiff

alleges no facts whatsoever to suggest that the defendant judge acted outside of his judicial

capacity.



                                                  6
               2. State and County Attorneys

       Plaintiff’s claims against the state and county prosecutors fail on the ground of

prosecutorial immunity. Prosecutors are absolutely immune from liability for damages in actions

asserted against them for actions taken “in initiating a prosecution and in presenting the State’s

case.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Plaintiff’s claims concerning his criminal

case fall squarely within the prosecutorial function. Plaintiff is directed to show cause why his

claims against the state and county prosecutors should not be dismissed based on prosecutorial

immunity.

               3. Probation Officers

       When the challenged activities of a probation officer are intimately associated with the

judicial phase of the criminal process, they are entitled to absolute immunity.            Tripati v.

U.S.I.N.S., 784 F.2d 345, 348 (10th Cir. 1986) (finding that probation officers who assist in the

decision whether to order pretrial release and in the selection of an appropriate sentence are an

important part of the judicial process and entitled to immunity).

       2. Personal Participation

       Plaintiff has failed to allege how any of the Defendants personally participated in the

deprivation of his constitutional rights. An essential element of a civil rights claim against an

individual is that person’s direct personal participation in the acts or inactions upon which the

complaint is based. Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Trujillo v. Williams, 465

F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997).

Conclusory allegations of involvement are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has



                                                  7
violated the Constitution.”). As a result, a plaintiff is required to name each defendant not only

in the caption of the complaint, but again in the body of the complaint and to include in the body

a description of the acts taken by each defendant that violated plaintiff’s federal constitutional

rights.

          Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson,

545 F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983

liability). An official’s liability may not be predicated solely upon a theory of respondeat

superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 FN4

(10th Cir. 1994), cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability

must show “(1) the defendant promulgated, created, implemented or possessed responsibility for

the continued operation of a policy that (2) caused the complained of constitutional harm, and (3)

acted with the state of mind required to establish the alleged constitutional deprivation.” Dodds

v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he

factors necessary to establish a [supervisor’s] § 1983 violation depend upon the constitutional

provision at issue, including the state of mind required to establish a violation of that provision.”

Id. at 1204 (citing Iqbal, 129 S. Ct. at 1949).

          3. Heck Bar

          Plaintiff’s request for monetary damages may be barred by Heck. In Heck v. Humphrey,

the United States Supreme Court held that when a state prisoner seeks damages in a § 1983

action, the district court must consider the following:

          whether a judgment in favor of the plaintiff would necessarily imply the invalidity
          of his conviction or sentence; if it would, the complaint must be dismissed unless
          the plaintiff can demonstrate that the conviction or sentence has already been
          invalidated.




                                                  8
Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has failed to show that his

conviction and sentence were invalidated. Therefore, Plaintiff must show cause why his

Complaint should not be dismissed as barred by Heck.

       Furthermore, to the extent Plaintiff seeks release from imprisonment, such a challenge

must be brought in a habeas action. “[A] § 1983 action is a proper remedy for a state prisoner

who is making a constitutional challenge to the conditions of his prison life, but not to the fact or

length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). When

the legality of a confinement is challenged so that the remedy would be release or a speedier

release, the case must be filed as a habeas corpus proceeding rather than under 42 U.S.C. § 1983,

and the plaintiff must comply with the exhaustion of state court remedies requirement. Heck,

512 U.S. at 482; see also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of

state court remedies is required by prisoner seeking habeas corpus relief). “Before a federal

court may grant habeas relief to a state prisoner, the prisoner must exhaust his remedies in state

court. In other words, the state prisoner must give the state courts an opportunity to act on his

claims before he presents those claims to a federal court in a habeas petition.” O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81, 92 (2006); Rose v.

Lundy, 455 U.S. 509, 518–19 (1982). Therefore, any claim seeking release from imprisonment is

not cognizable in a § 1983 action.

       4. Class Certification

       Plaintiff indicates that this case should proceed as a class action. Although he does not



                                                 9
specify who should be the class representative, Plaintiff is the only plaintiff that signed the

Complaint. “A court may not certify a class unless it determines ‘the representative parties will

fairly and adequately protect the interests of the class.” Lewis v. Clark, 577 F. App’x 786, 793

(10th Cir. 2014) (citing Fed. R. Civ. P. 23(a)(4)). “When the court reviews the quality of the

representation under Rule 23(a)(4), it will inquire not only into the character and quality of the

named representative party, but also it will consider the quality and experience of the attorneys

for the class.” Id. (citation omitted). The Tenth Circuit in Fymbo v. State Farm Fire and

Casualty Co., 213 F.3d 1320 (10th Cir. 2000), concluded that a “litigant may bring his own

claims to federal court without counsel, but not the claims of others” because “the competence of

a layman is ‘clearly too limited to allow him to risk the rights of others.’” Id. at 1321(citation

omitted). Thus, the pro se Plaintiff cannot adequately represent a class. Any request to certify a

class is denied.

IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1

Plaintiff is given time to file a complete and proper amended complaint in which he (1) shows he

has exhausted administrative remedies for all claims alleged; (2) raises only properly joined

1
  In order to add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete
amended complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original
complaint, and instead completely supersedes it. Therefore, any claims or allegations not included in the amended
complaint are no longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and
the amended complaint must contain all allegations and claims that a plaintiff intends to pursue in the action,
including those to be retained from the original complaint. Plaintiff must write the number of this case (18-3263-
SAC) at the top of the first page of his amended complaint and he must name every defendant in the caption of the
amended complaint. See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the
amended complaint, where he must allege facts describing the unconstitutional acts taken by each defendant
including dates, locations, and circumstances. Plaintiff must allege sufficient additional facts to show a federal
constitutional violation.


                                                         10
claims and defendants; (3) alleges sufficient facts to state a claim for a federal constitutional

violation and show a cause of action in federal court; and (4) alleges sufficient facts to show

personal participation by each named defendant.

       If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until May 31, 2019, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS FURTHER ORDERED that Plaintiff is also granted until May 31, 2019, in which

to file a complete and proper amended complaint to cure all the deficiencies discussed herein.

       The clerk is directed to send § 1983 forms and instructions to Plaintiff.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 7th day of May, 2019.



                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                11
